Citation Nr: 0822701	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability evaluation in excess of 30 
percent for psoriasis of the scalp.

3.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for a back 
disability.

4.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for chloracne due 
to exposure of herbicides.

5.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for herpes simplex 
of the penis.

6.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for tumors due to 
exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
entitlement to service connection for hypertension, assigned 
a 30 percent rating for psoriasis of the scalp, and 
determined that new and material evidence had not been 
received to reopen the claims for service connection for a 
back disability, chloracne due to herbicide exposure, herpes 
simplex of the penis, and tumors due to herbicide exposure.

The Board notes that these issues were previously remanded in 
a December 2006 Board remand.  By an April 2007 
determination, the Board denied the matters on appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2008 Order, the Court vacated the April 2007 decision of the 
Board and remanded the matters for further development and 
readjudication.  

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.





REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication. 

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

As noted in the Board's April 2007 decision, notice letters 
were sent to the veteran in January 2002 and October 2003, 
which discussed the need to submit new and material evidence 
in order to reopen previously denied claims.  However, in a 
March 2008 Joint Motion for Remand, it was stated that the 
"October 2003 letter does not explain: (A) the reasons for 
Appellant's previous denial, and (B) what evidence Appellant 
needed to substantiate the elements for service connection 
that were still lacking."  The Board notes that these 
elements were also not explained in full in the January 2002 
letter.  Therefore, this case must be remanded to afford the 
veteran such notice in compliance with the requirements under 
Kent and the directives specified in the Joint Motion for 
Remand.  

In addition, it is noted that, in December 2006, the Board 
remanded the issues currently on appeal to afford the 
veteran's representative at that time, the National 
Association for Black Veterans, the opportunity to submit a 
VA Form 646.  On January 5, 2007, a VA Form 646 was submitted 
by the National Association for Black Veterans.  However, in 
the March 2008 Joint Motion for Remand, it was noted that the 
veteran switched representation to the Texas Veterans 
Commission on January 3, 2007.  The Texas Veterans Commission 
did not submit a VA Form 646 prior to the April 2007 Board 
decision.  Therefore, this case must be remanded in order to 
afford the veteran's current representative the opportunity 
to submit a VA Form 646.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of the VA's duties to notify 
and to assist in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the veteran 
should be provided with the reasons 
for the previous denial of the 
veteran's claims for service 
connection for a back disability, 
chloracne due to herbicide exposure, 
herpes simplex of the penis, and 
tumors due to herbicide exposure.  
The veteran should also be notified 
as to the evidence needed to 
substantiate the elements for 
service connection that were still 
lacking.  

2.	Return the claims folder to the 
veteran's representative, and 
request that a VA Form 646 be 
prepared. 

3.	Then, readjudicate the claims.  In 
particular, review all the 
evidence that was submitted since 
the August 2005 supplemental 
statement of the case (SSOC).  In 
the event that the claims are not 
resolved to the satisfaction of 
the veteran, he should be provided 
a SSOC, which includes a summary 
of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for 
the decision.  After the veteran 
and his representative have been 
given the applicable time to 
submit additional argument, the 
claims should be returned to the 
Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



